DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 was considered by the examiner.

Drawings
The drawings are objected to because the drawings of such poor quality that they are not sufficient for reproduction because the figures are fuzzy and/or pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 6 recites the word “may”.  Said recitation makes the claim(s) unclear because the word “may” sets forth that a structure or structural relationship is either required or it is not required, and such uncertainty leaves one guessing as to what is being required by the claim.  How does the word “may” positively set forth a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krapp (US 2518026) in view of Eberhardt (US 1408993).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    751
    723
    media_image1.png
    Greyscale


Re Clm 1: Krapp discloses (see Figs. 1-5 and the Figs. above) a female coupling component for a cam and groove coupling joint, comprising: 
a female coupling component (see the female member) configured for use with a male coupling component, the female coupling component adapted to secure the male coupling component in close fitting engagement by a plurality of cam arms (see the cam arms) positioned on the female coupling half engaging a radial groove of the male coupling half, each cam arm being pivotally connected to the female coupling 
Krapp fails to disclose a latching member built into or affixed to the coupling component that is movable between a latched position wherein the latching member may be positioned within the radial groove of a male coupling half within the female - 16 -coupling half, and an unlatched position in which the latching member is not within the radial groove.


    PNG
    media_image2.png
    713
    485
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Krapp, to have had a latching member built into or affixed to the coupling component that is movable between a latched position wherein the latching member may be positioned within the radial groove of a male coupling half within the female - 16 -coupling half, and an unlatched position in which the latching member is not within the radial groove, as taught by Eberhardt, for the purpose of providing a means or an additional means to secure mating members together, alternatively to provide securing means redundancies in the event a securing means fails, alternatively, to provide a means or an additional means of securing members together which would have yielded the same predictable results of holding members securely together.

Re Clm 3: Krapp as modified by Eberhardt above, suggests the limitations that wherein the latching member is normally biased toward the latched position.
Re Clm 4: Krapp as modified by Eberhardt above, suggests the limitations a chamber affixed or built into the female coupling component, a spring, and wherein the latching member is at least partially within the chamber and includes a recess, and the spring biases the latching member toward the latched position.  
Re Clm 5: Krapp as modified by Eberhardt above, suggests the limitations that wherein the latching member - 17 -is slideable within the chamber and partially extends from the chamber, includes a motion limiting groove, and wherein the chamber houses a setscrew, pin or other means extendable into the motion limiting groove of the latching member that may prevent the latching member from being removed from the chamber.
Re Clm 6: Krapp as modified by Eberhardt above, suggests the limitations that wherein the latching member has a longitudinal axis and may be rotated about the longitudinal axis between latched and unlatched positions (it may be rotated about the longitudinal axis between a latched and an unlatched position when 33 is not inserted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (latches and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/24/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679